[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                           FILED
                                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                    ________________________ ELEVENTH CIRCUIT
                                                                       JULY 1, 2011
                                            No. 10-15779                JOHN LEY
                                        Non-Argument Calendar             CLERK
                                      ________________________

                                  D.C. Docket No. 1:10-cv-21962-AJ

EILEEN CHAUFOURNIER,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellant,

                                               versus

CARNIVAL CORPORATION,
A Foreign Corporation,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                            (July 1, 2011)

Before TJOFLAT, EDMONDSON and KRAVITCH, Circuit Judges.

PER CURIAM:

         The district court dismissed plaintiff’s claim because plaintiff failed to file
this action within the one-year limitations period provided in her passenger ticket

contract with the defendant. In dismissing her claim, the court rejected plaintiff’s

argument that the limitations period should be equitably tolled. Plaintiff appeals

the dismissal, arguing that the district court failed properly to apply our decision in

Booth v. Carnival Corporation, 522 F.3d 1148 (11th Cir. 2008), to the facts in this

case. We disagree; the district court properly applied the law of equitable tolling

to the facts at hand. Its judgement is therefore

      AFFIRMED.




                                           2